—In an action, inter alia, to recover damages for malicious prosecution, the defendant Wal-Mart Stores, Inc., appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated May 17, 1999, which, upon a jury verdict, is in favor of the plaintiff and against it in the total sum of $52,617.97.
Ordered that the judgment is affirmed, with costs.
No proper foundation was laid for admission of a copy of the videotape in lieu of the missing original (see, Dipace v Hertz Corp., 30 AD2d 515).
The appellant’s remaining contentions are without merit. Ritter, J. P., Joy, Goldstein and H. Miller, JJ., concur.